UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1712


C. HOLMES, a/k/a Cynthia Holmes, a/k/a Cynthia Holmes, M.D., a/k/a Cynthia Collie
Holmes,

                    Debtor - Appellant,

             v.

JAMES KEVIN HOLMES,

                    Defendant - Appellee,

KEVIN CAMPBELL,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-03376-BHH-MHC)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       C. Holmes seeks to appeal the district court’s orders denying her objections to the

assignment of her appeal from the bankruptcy court to a magistrate judge and denying her

motion for a stay pending appeal. After Holmes noted her appeal, the bankruptcy court

granted Holmes’ motion to dismiss her bankruptcy case. Due to the dismissal of the

underlying bankruptcy case, this court “is without the power to afford effective relief.” See

Central States, Se. & Sw. Areas Pension Fund v. Central Transp., Inc., 841 F.2d 92, 96

(4th Cir. 1988). Accordingly, we dismiss the appeal as moot. We deny Holmes’ motion

for a stay pending appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2